Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 31, 2022

                                      No. 04-22-00375-CV

                                  Richard Antonio MENDOZA,
                                           Appellant

                                                 v.

                   DONORE SQUARE HOMEOWNERS ASSOCIATION,
                                   Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-20931
                       Honorable Solomon Casseb, III, Judge Presiding


                                         ORDER

         This is an accelerated appeal. Appellee has filed its second motion for extension of time
to file its brief. The motion is granted. Appellee’s brief is due September 6, 2022. No further
extensions of time will be granted absent extenuating circumstances.



                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court